DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In para 0040, “Fig. 2A” seems to be a typo.  
In para 0035 and 0045, the refractive index of the phase-shift layer as “far away from 1” and “far from 1”.  It is not clear how “far” is considered “far” from refractive index of 1.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) (2019/0004416) in view of CN 108227391 (‘391) (translation provide with the Office Action, page numbers in the rejection refers to the translation).
	Wang discloses a reticle (40, Fig. 1, “the mask 40 is a reflective mask”, para 0022) comprising: a substrate (102, Fig. 5); a mirror layer over the substrate (106, Fig. 5), wherein the 
‘391 discloses a reticle (130, Fig. 1, “the mask 130 is a reflective mask”, page 6) which is comprising printable features (main pattern 132) and non-printable features (auxiliary pattern 134 or sub-resolution assistant patterns, page 6) wherein the non-printable features have a dimension that is smaller than a dimension of the printable features (Fig. 1 and 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide non-printable features and the openings for non-printable features wherein the non-printable features have a dimension that is smaller than a dimension of the printable feature in order to enhance resolution as taught by ‘391 in page 6.
Regarding claim 2, Wang does not disclose wherein the openings for non-printable features are sub-resolution assist features (SRAFs) that are proximate to the openings for the printable features.  ‘391 discloses wherein the openings for non-printable features are sub-resolution assist features (SRAFs) that are proximate to the openings for the printable features (Fig. 1 and 3, page 6).  Therefore it would have been obvious to one of ordinary skill in the art to provide SRAFs proximate to the openings for the printable features as taught by ‘391 to the invention of Wang for the reasons discussed above.
Regarding claim 3, Wang does not disclose wherein a feature dimension of the openings for printable features are approximately four times greater or more than a feature dimension of the SRAFs.  ‘391 discloses that the feature dimension of the openings for printable features are greater than two times the feature dimensions of SRAFs.  Therefore it would have been obvious to one of ordinary skill in the art to provide the feature dimension of the openings for printable 
Regarding claim 4, although Wang in view of ‘391 does not disclose that the openings for printable features are shaped for forming vias, Wang discloses manufacturing integrated circuits and forming vias or etching holes is well known in the art.  Therefore, it would have been obvious to one of ordinary skill in the art to form vias from the opening for printable features since it would be a commonly known intended use of the reticle of Wang.
Regarding claim 5, Wang discloses wherein the openings for printable features are shaped for forming lines (para 0002).
Regarding claim 6, Wang does not disclose wherein the openings for non-printable features are lines that run substantially parallel to the openings for the printable features.  ‘391 discloses wherein the openings for non-printable features are lines that run substantially parallel to the openings for the printable features (134 are arranged parallel to the printable features Fig. 1).
Regarding claim 7, Wang discloses wherein no absorber layer is formed over the phase-shift layer (para 0031, phase shift layer is formed instead of absorber).
Regarding claim 9, Wang does not disclose wherein the openings for non-printable features encircle openings for the printable features.  ‘391 discloses wherein the openings for non-printable features encircle openings for the printable features (Fig. 1 and 3).  Therefore it would have been obvious to one of ordinary skill in the art to provide the openings for non-printable features and the opening for the printable features as claimed in order to improve resolution as taught by ‘391.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (Wang) in view of ‘391 as applied to claim 1 above, and further in view of Ikebe et al. (Ikebe) (2017/0038673).
Wang does not explicitly disclose the material of the phase-shift layer.  Ikebe discloses the phase-shift layer of RU and alloys (para 0060).  Therefore it would have been obvious to one of ordinary skill in the art to provide the phase-shift of RU to the invention of Wang since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 10, none of the prior art of record teaches or discloses an absorber layer over the phase-shift layer, wherein the absorber layer is positioned outside a perimeter of the non-printable features in combination with the limitations of claims 1 and 9.
Regarding claim 11, none of the prior art of record teaches or discloses an absorber layer over the mirror layer, wherein the absorber layer contacts a sidewall surface of the phase-shift layer.
Wang teaches a phase-shift layer instead of an absorber layer, but does not disclose both the phase-shift layer and the absorber layer.
Shishido et al. (WO 2020189168) discloses in Fig. 6 and 7, absorber film 14 having a phase shift function, but does not disclose a separate absorber film and a phase shift layer.  Further, Shishido et al. was filed on Feb, 20, 2020 with priority date of March 18, 2019 and is not available as a prior art.
s 13-25 are allowed.
Regarding claim 13, none of the prior art of record teaches or discloses a method of forming an extreme ultraviolet (EUV) reticle, comprising: forming a phase-shift layer over a mirror layer; forming a hardmask over the phase-shift layer; patterning the hardmask and the phase-shift layer, wherein the pattern comprises printable openings and non-printable openings; depositing an absorber layer over the phase-shift layer; and removing the absorber layer from the printable openings and the non-printable openings.
Regarding claim 22, none of the prior art of record teaches or discloses a method of forming an extreme ultraviolet (EUV) reticle, comprising: disposing a polishing stop layer over an absorber layer, wherein the absorber layer is positioned over a mirror layer and an underlying substrate; forming a first opening through the polishing stop and the absorber layer, wherein the opening exposes a portion of the mirror layer; disposing a phase-shift layer in the first opening; and patterning the phase-shift to form printable openings and non-printable openings.
	Neither Wang et al. nor ‘391 discloses a hardmask over the phase-shift layer, and does not disclose disposing a polishing stop layer over an absorber layer.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER B KIM whose telephone number is (571)272-2120.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER B KIM/            Primary Examiner, Art Unit 2882                                                                                                                                                                                            	September 9, 2021